Citation Nr: 0712421	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-25 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran had recognized guerilla service from June 1945 to 
October 1945 and regular Philippine Commonwealth Army service 
under the United States Armed Forces for the Far East 
(USAFFE) from October 1945 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision rendered by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Manila, the Philippines.


FINDINGS OF FACT

1.  A claim for VA benefits was not pending at the time of 
the veteran's death in April 1990.

2.  The veteran's death in April 1990 was caused by 
cardiorespiratory arrest secondary to respiratory failure, 
secondary to retained secretion secondary to pneumonia, 
sepsis.  

3.  There is no competent evidence of a nexus between the 
veteran's cause of his death and his active military service 
or any service-connected disability.  

4.  A cardiovascular disease was not manifested within one 
year after discharge from service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to accrued benefits lacks legal 
merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2006).

2.  A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1113, 1131, 1137, 1310, 1311, 5100-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.370 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the current appeal.  The appellant was provided adequate 
notice as to the evidence needed to substantiate her claim 
prior to initial adjudication of her claim.  In VCAA letters 
of May and June 2004, the appellant was informed of the 
evidence necessary to establish entitlement for the benefits 
sought, what evidence was to be provided by the appellant, 
what evidence the VA would attempt to obtain on her behalf, 
and what evidence was to be provided by her.  Therefore, the 
Board finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 2004 
letters specifically described the evidence needed to 
establish entitlement and requested that the appellant send 
the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claims are being denied, therefore there can be 
no possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Service 
records and post service medical records have been associated 
with the file.    For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  In addition, as the appellant has been provided 
with the opportunity to present evidence and arguments on her 
behalf and availed herself of those opportunities, appellate 
review is appropriate at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).


Evidentiary Background

The veteran's service records are silent for any complaints, 
treatment, or diagnosis for any cardiovascular or pulmonary 
conditions.  

By means of an unappealed November 1958 rating decision, 
service connection was granted for residuals of a gunshot 
wound of the right mandibular area, rated as 10 percent 
disabling.  By subsequent unappealed rating action in 
September 1967, a 10 percent rating was assigned for 
residuals of a gunshot wound of the right sternomastoid 
muscle with metallic foreign body.  This resulted in a 
combined service connected disability evaluation was 20 
percent that continued until his death.    

In July 1980, the veteran submitted a claim for nonservice 
connected pension benefits.  By letter dated in September 
1980, he was informed that he did not have eligible service 
for pension.  The veteran did not appeal this decision.   

Subsequent medical records show that the veteran was 
hospitalized at the Veterans Memorial Medical Center (VMMC) 
in Quezon City in October 1981 for treatment of pneumonitis, 
pulmonary tuberculosis, and urinary tract infection.  

From January to February 1984 he was hospitalized for 
treatment of various conditions including heart disease, 
inferior wall myocardial infarction, chronic obstructive 
pulmonary disease (COPD), diabetes mellitus, and a cataract.  

From March to April 1990 the veteran was treated for 
bilateral pneumonia.  On his third day in the hospital, he 
developed apnea and went into arrest.  Resuscitation was 
unsuccessful and the veteran died.  His death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest secondary to respiratory failure secondary to retained 
secretion secondary to pneumonia, sepsis.  Metabolic 
encephalopathy was listed as a significate condition 
contributing to death.  His age at the time of death was 78.  

In support of her claim, the appellant submitted a February 
2004 affidavit from C.T., her former landlord.  C.T. noted 
that she had known the veteran and appellant "long before 
1980."  She observed that the veteran was frail and week.  
She reported that the veteran had told her that his physical 
conditions were related to, or aggravated by his military 
service.

On her February 2005 notice of disagreement, the appellant 
noted that the veteran was in receipt of VA benefits until 
his death.  She felt that his benefits should be transferred 
to her.  She also noted that VA medical records had shown 
treatment for respiratory problems in 1981 and that his 
respiratory problems "could have acquired whilst in military 
service."  


Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 
136 F.3d 1296 (Fed Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision in order for a surviving spouse to be entitled to 
accrued benefits.  Applications for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in April 1990.  The 
appellant filed her initial application for VA benefits in 
2003 more than one year after her spouse's death.  
Furthermore, the record does not show that he had a claim for 
benefits pending prior to his, or at the time of his, death.  
He failed to appeal the November 1958 and September 1967 
rating actions as well as the September 1980 denial of 
pension benefits.  Thus, those decisions are final.  There is 
no evidence that the veteran filed any other claim that had 
not been adjudicated by the RO.  Therefore, the Board 
concludes that the appellant's claim for accrued benefits 
must be denied as a matter of law.  See Sabonis.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.


Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for 
certain chronic diseases, including cardiovascular renal 
disease, if manifested to a compensable degree within the 
prescribed presumptive period.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

While the record reflects that the veteran sustained 
residuals of a gunshot wound to the face and sternomastoid 
muscles, the appellant does not allege that his death 
resulted from these injuries.  Rather, she appellant alleges 
that the veteran's respiratory difficulties dated to his 
service.  She is not competent to make such an assessment.  
The appellant as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Similarly, while 
C.T. noted the veteran's long history of health problems, she 
is not competent to state that the veteran's health problems 
in the 1980s were related to his military service.  

The veteran who served from June 1945 to February 1946, died 
in April 1990.  The immediate cause of death was 
cardiorespiratory arrest due to respiratory failure due to 
retained secretion due to pneumonia.  Furthermore, there is 
no competent evidence of cardiovascular or pulmonary 
disability during service or within one year of separation 
and there is no competent evidence attributing cardiovascular 
or respiratory disability to service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

Upon careful review of the evidence of record, the Board 
finds that the competent evidence of record is against a 
finding that cardiorespiratory arrest, respiratory failure, 
retained secretion, pneumonia, or metabolic encephalopathy 
(the listed causes of the veteran's death) were incurred in 
or aggravated during military service.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
cause of the veteran's death.  The preponderance of the 
evidence if against the claim and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


